Title: To Thomas Jefferson from Elbridge Gerry, 27 October 1803
From: Gerry, Elbridge
To: Jefferson, Thomas


          
            Dear Sir, 
            Cambridge 27th Octr 1803
          
          The message, which You did me the honor to transmit, I have read with great pleasure. it exhibits to my mind, respectful, friendly, firm, & vigilant conduct towards foreign powers—acquisitions of territory, by purchase & cession, inestimable, as they respect the wealth, security, & happiness of our western sister states, the fiscal resources of the nation, and the excision of a fertile source of foreign & domestic wars & discord—great wisdom, & œconomy on the management of our finances—pleasing prospects of the extinguishment of the national debt—easy, judicious, & unexpected arrangements, for paying, without additional taxes, the Louisiana purchase—just, generous, & politic propositions, for attaching to us the inhabitants of that territory—effectual measures for preventing foreign territorial disputes—& in general, pacific, salutary & profound principles of policy, for the promotion of national peace, power, & prosperity. 
          This is, in a disinterested veiw of the subject, a just tribute; free from those servile practices, which are equally disgraceful to the addresser, & addressed. 
          Three of the eastern states are still anterepublican; they had great merit in establishing their independence, but owe the preservation of it to the southern states. 
          Pursue Sir your just system of politics, it must be sanctioned by the Sovereign of the Universe, and infallibly raise the US to the acmè of national wealth, security, & honor. this is my candid opinion, & with few exceptions, I beleive the opinion of the impartial part of the community. 
          Congress, I hope, will make effectual provision for preventing those elective contentions, which had nearly involved us in a civil conflict. 
          I have the honor to remain, dear Sir, with unfeigned esteem & respect, yours sincerely
          
            E Gerry
            
          
        